U.S. SECURITIES EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 8) Horizon Lines, Inc. (Name of Issuer) Class A Common Stock (Title of Class of Securities) 44044K309 (CUSIP Number) June 30, 2015 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) 1) Name of Reporting Person: Pioneer Global Asset Management S.p.A (PGAM) 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3) SEC Use Only 4) Citizenship or Place of Organization Italy Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole VotingPower 0 (6) Shared Voting Power 0 [See Item 4 below] (7) Sole Dispositive Power 0 (8) Shared DispositivePower 0 [See Item 4 below] 9) Aggregate Amount Beneficially Owned by Each Reporting Person 0 [See Item 4 below.] 10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares [See instructions] 11) Percent of Class Represented by Amount in Row (9) 0% 12) Type of Reporting Person (See Instructions) FI 1) Name of Reporting Person: Pioneer Investment Management, Inc (PIM) 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole VotingPower 0 (6) Shared Voting Power 0 [See Item 4 below] (7) Sole Dispositive Power 0 (8) Shared Dispositive Power 0 [See Item 4 below] 9) Aggregate Amount Beneficially Owned by Each Reporting Person 0 [See Item 4 below.] 10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares [See instructions] 11) Percent of Class Represented by Amount in Row (9) 0% 12) Type of Reporting Person (See Instructions) IA Item 1(a)Name of Issuer. Horizon Lines, Inc. Item 1(b)Address of Issuer's Principal Executive Offices: 4064 Colony Road Suite 200 Charlotte, NC 28211 United States Item 2(a)Name of Person Filing: PGAM and PIM Item 2(b)Address of Principal Business Office: The principal business office for PGAM is: Piazza Gae Aulenti 1 (Tower B) Milan, Italy The principal business office for PIM is: 60 State Street Boston, MA 02109 Item 2(c)Citizenship: PGAM is organized under the laws of Italy. PIM is a corporation organized under the laws of the State of Delaware. Item 2(d)Title of Class of Securities: Class A Common Stock Item 2(e)CUSIP Number: 44044K309 Item 3The person filing this statement pursuant to Rule 13d-1(b) or 13d-2(b) is: PGAM is a non-U.S. Institution in accordance with Section 240.13d-1(b)(1)(ii)(J) PIM is an investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(E). Item 4.Ownership. (a) Amount Beneficially Owned:** PGAM: 0 PIM:0 (b) Percent of Class: PGAM: 0% PIM:0% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 0 (ii) shared power to vote or to direct vote: ** PGAM: 0 PIM:0 (iii) sole power to dispose or to direct disposition of:0 (iv) shared power to dispose or to direct disposition:** PGAM: 0 PIM:0 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date Hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check here: X Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported On By the Parent Holding Company. N/A Item 8.Identification and Classification of Members of the Group. N/A Item 9.Notice of Dissolution of the Group. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. By signing below PGAM certifies that to the best of its knowledge and belief, the foreign regulatory scheme applicable to it as a sub-holding company for the asset management division in the UniCredit Banking Group, the latter being regulated by the Bank of Italy and the Commissione Nazionale per le Societa`e la Borsa (CONSOB),is substantially comparable to the regulatory scheme applicable to the functionally equivalent U.S. institution(s).PGAM also undertakes to furnish to the Commission staff, upon request,information that would otherwise be disclosed in a Schedule 13D. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the informationset forth in this statement is true, complete and correct. Date: July 1, 2015 Pioneer Global Asset Management S.p.A By: /s/ Giordano Lombardo Name:Giordano Lombardo Title:CEO Pioneer Investment Management, Inc. By: /s/ Jean M. Bradley Name:Jean M. Bradley Title:Chief Compliance Officer EXHIBIT JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the Class A Common Stock of Horizon Lines, Inc. and further agree to the filing of this agreement as an Exhibit thereto. Each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13G. Date: July 1, 2015 Pioneer Global Asset Management S.p.A By: /s/ Giordano Lombardo Name:Giordano Lombardo Title:CEO Pioneer Investment Management, Inc. By: /s/ Jean M. Bradley Name:Jean M. Bradley Title:Chief Compliance Officer
